Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on March 17, 2022, the following has occurred: claim(s) 1, 13, 24, 34, 45, and 59 have been amended. Now, claim(s) 1-13, 24, 34, 45, 59, and 70-73 are pending.

Claim Objections
Claim 59 objected to because of the following informalities:  “…e. administering of having administered…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…e. administering or having administered…”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-13, 24, 34, 45, 59, and 70-73 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recite(s) optionally identifying the plurality of subjects or having the plurality of subjects identified as having age-related macular degeneration (AMD); administering or having administered the statin therapy to the plurality of subjects; measuring or having measured one or more functional biomarkers in the plurality of subjects, wherein the functional biomarker is a visual function other than normal luminance visual acuity; determining or having determined a baseline value for each of the plurality of subjects from the one or more measurements of step c; measuring or having measured the one or more functional biomarkers in the plurality of subjects at one or more second or later time points; determining or having determined a corresponding subsequent value for each of the plurality of subjects from the one or more measurements of step e; and using as a clinical trial endpoint a comparison of the subsequent value to the baseline value or an earlier subsequent value; and h. optionally taking an action based on the clinical trial endpoint.
 These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity. That is, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, the "identifying" function in the context of this claim encompasses a user manually confirming if the subject or plurality of subjects has age-related macular degeneration (AMD). Similarly, the "administering" function in the context of this claim encompasses a user administering a therapy to the subjects. Similarly, the "measuring" functions in the context of this claim encompass a user acquiring biomarker marker measurements from the subjects throughout a time span. Similarly, the "determining" functions in the context of this claim encompass a user making a decision to set a baseline or a subsequent value based on the collected biomarkers. Similarly, "using" function in the context of this claim encompasses a user comparing the subsequent value to the baseline value which can be accomplished mentally. Finally, the "taking an action" function in the context of this claim encompasses a user deciding to take action based on the user's comparison. Claims 2-4 further define the measuring steps, functional biomarkers, and baseline value and subsequent value. Claims 5-7 define setting the parameters for a device to collect information. Claims 8-9 further define the statin therapy. Claims I0-11 further define clinical trial endpoint. Claim 12 further defines an action. Claims 70-73 further define determination of early indication of efficacy. Therefore, these claims merely further define information that could be observed by a user and used to make a mental judgment of a compliance rating. Therefore, these claims recite limitations that fall into the Certain Methods of Organizing Human Activity grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. For example the claims recite "a dark adaptometer" that is used in measuring and determining of values and measurements. The written description discloses that the recited computer components encompass generic components including ''In this Example, the dark adaptation data was collected using the AdaptDx® Dark Adaptometer (MacuLogix, Middletown, PA) running its standard Extended Test protocol." (Seep. 43, 11. 19-21). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. Additionally, the claim recites that the "dark adaptometer" is utilized to gather functional biomarker data. However, this "dark adaptometer" is merely recited as a source of the data. Additionally, the step b) in independent claim 1 of "administering a statin treatment" does not integrate the abstract idea into a practical application as the step only recites the administering step as an initial part of the process to measure the results of the therapy in the subject, as the step is not differentiating the claim language to require the actual administration of a treatment. Additionally, the step f) in independent claim 45 of "making a treatment decision" does not integrate the abstract idea into a practical application as the step only recites the making a treatment decision step as a final part of the process in taking action based on the results of the therapy in the subject. Additionally, receiving data that is utilized in the measuring and determining steps amounts to insignificant extra-solution data gathering activity.
Claims 13, 24, 34, 45, and 59 recite similar functions as claims 1-12. Therefore, these claims also recite abstract ideas that fall into the Certain Methods of Organizing Human Activity grouping of abstract ideas as explained above. These claims also do not integrate the abstract idea into a practical application for the same reasons as explained above because they merely include instructions to implement the abstract idea on a computer.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-12, 24, 34, and 70-73 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Patent Pre-Grant Publication No. 2018/0166174) in view of Lewis et al. (U.S. Pre-Grant Patent Publication No. 2013/0331393) in further view of Omoigui (U.S. Pre-Grant Patent Publication No. 2006/0275294).
As per independent claim 1, Lewis discloses a method for evaluating a response of a plurality of subjects in a clinical trial of a statin therapy for treatment of age-related macular degeneration (AMD), the method comprising the steps of: b. administering or having administered the statin therapy to the plurality of subjects (See Paragraph [0170]: Non-HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving statin therapy, which the Examiner is interpreting the biomarkers used as predictors to encompass the claimed portion.); c. measuring or having measured one or more functional biomarkers in the plurality of subjects, […] (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.); d. determining or having determined a baseline value for each of the plurality of subjects from the one or more measurements of step c (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting the baseline value for the disease-specific temperature to encompass the claimed portion.); e. measuring or having measured the one or more functional biomarkers in the plurality of subjects at one or more later time points (See Paragraph [0146]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, which the Examiner is interpreting to encompass the claimed portion.); f. determining or having determined a corresponding subsequent value for each of the plurality of subjects from the one or more measurements of step e (See Paragraphs [0146]-[0148]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, eyes provide for measurement of the health and changes to the health of the nervous tissue, vascular tissue, and stem cells, and biological markers is provided to determine appropriate therapies and monitor subjects that are undergoing therapies for chronic disease, which the Examiner is interpreting the multiple times of taking measurements and when specified to a certain patient to encompass the claimed portion.); and g. using as a clinical trial endpoint a comparison of the subsequent value to the baseline value or an earlier subsequent value (See Paragraph [0124]: A series of biological tests to be obtained for specific biomarkers, the results of which are used to determine an amount of CDT, in degrees Fahrenheit or degrees Celsius, that each test contributes to the calculation of a human's overall CDT, and the CDT is a scale of risk for current or future chronic disease morbidity or mortality, with a focus on a statistical increase in mortality as an endpoint when available, which the Examiner is interpreting the mortality as an endpoint and the determined amount of CDT to encompass the claimed portion as the CDT is related to the baseline CDT of 98.6.); and h. optionally taking an action based on the clinical trial endpoint (See Paragraph [0141]: Additional tests for humans with an elevated (above 98.6) CDT can be provided to test for causes and exacerbators/accelerators of the chronic disease, which the Examiner is interpreting additional tests to encompass taking an action based on the clinical trial endpoint.).
While Lewis teaches the method as described above, Lewis may not explicitly teach a. optionally identifying the plurality of subjects or having the plurality of subjects identified as having AMD.
P. Lewis (Lewis et al. (U.S. Pre-Grant Patent Publication No. 2013/0331393 will be recited as P. Lewis (Pamela A. Lewis) as to avoid confusion with the primary prior art of Lewis (U.S. Pre-Grant Patent Publication No. 2018/0166174)) teaches a method for a. optionally identifying the plurality of subjects or having the plurality of subjects identified as having AMD (See Paragraph [0081]: Patients are identified if they have a diagnosis of non-exudative or exudative AMD, which the Examiner is interpreting identifying diagnosed AMD patients to encompass the claimed portion when combined with Lewis' teachings of a variety of tests for subjects.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include optionally identifying the plurality of subjects or having the plurality of subjects identified as having AMD as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
While Lewis/P. Lewis teaches the method as described above, Lewis/P. Lewis may not explicitly teach […] wherein the functional biomarker is a visual function other than normal luminance visual acuity.
 Omoigui teaches a method […] wherein the functional biomarker is a visual function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD  status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of the various biomarkers, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per claim 2, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis may not explicitly teach wherein measuring the one or more functional biomarkers comprises measuring one or more of dark adaptation, low luminance visual acuity, low luminance deficit, contrast sensitivity, or scotopic sensitivity.
P. Lewis teaches a method wherein measuring the one or more functional biomarkers comprises measuring one or more of dark adaptation, low luminance visual acuity, low luminance deficit, contrast sensitivity, or scotopic sensitivity (See Paragraph [0201]: The primary efficacy measure, dark adaptation (rod intercept) is analyzed by a comparison of the treatment groups on the change from baseline in rod intercept, by computing the slope of the rod intercept data across visits to yield an annualized rate of change, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include measuring the one or more functional biomarkers comprises measuring one or more of dark adaptation, low luminance visual acuity, low luminance deficit, contrast sensitivity, or scotopic sensitivity as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
As per claim 3, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis may not explicitly teach wherein the functional biomarker is dark adaptation.
P. Lewis teaches a method wherein the functional biomarker is dark adaptation (See Paragraph [0201]: The primary efficacy measure, dark adaptation (rod intercept) is analyzed by a comparison of the treatment groups on the change from baseline in rod intercept, by computing the slope of the rod intercept data across visits to yield an annualized rate of change, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the functional biomarker is dark adaptation as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
As per claim 4, Lewis/P. Lewis/Omoigui teaches the method of claims 1 and 3 as described above. Lewis may not explicitly teach wherein the baseline value and subsequent value are a rod intercept time.
P. Lewis teaches a method wherein the baseline value and subsequent value are a rod intercept time (See Paragraph [0201]: The primary efficacy measure, dark adaptation (rod intercept) is analyzed by a comparison of the treatment groups on the change from baseline in rod intercept, by computing the slope of the rod intercept data across visits to yield an annualized rate of change, which the Examiner is interpreting the change from baseline in rod intercept and computing the slope of the rod intercept data to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the baseline value and subsequent value are a rod intercept time as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
As per claim 8, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis/P. Lewis may not explicitly teach wherein the statin therapy is atorvastatin at a dose from 40 mg to 120 mg daily.
Omoigui teaches a method wherein the statin therapy is atorvastatin at a dose from 40 mg to 120 mg daily (See Paragraph [0099]: The Investigation of the Treatment Effects of Reducing Cholesterol (ARBITER) trial found that use of atorvastatin 80mg daily for aggressive lowering of plasma low-density lipoprotein cholesterol (LDL-C) concentrations to below current target levels was associated with significant IMT regression, which the Examiner is interpreting to encompass the claimed portion because Omoigui takes into account AMD patients on the effect of statin therapy on AMD patients (See Paragraph [0167]).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis to include the statin therapy is atorvastatin at a dose from 40 mg to 120 mg daily as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per claim 9, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis/P. Lewis may not explicitly teach wherein the statin therapy is cerivastatin, fluvastatin, lovastatin, pitavastatin, rosuvastatin, or simvastatin at a dose from 40 mg dose equivalent to atorvastatin to 120 mg dose equivalent to atorvastatin daily.
Omoigui teaches a method wherein the statin therapy is cerivastatin, fluvastatin, lovastatin, pitavastatin, rosuvastatin, or simvastatin at a dose from 40 mg dose equivalent to atorvastatin to 120 mg dose equivalent to atorvastatin daily (See Paragraph [0151]: Several natural (lovastatin, simvastatin and pravastatin) and synthetic (cerivastatin and atorvastatin) statins exert a cytotoxic effect, which the Examiner is interpreting to encompass the claimed portion when utilized with the teachings of Lewis/P. Lewis and the relation between atorvastatin and cerivastatin to be utilized in similar dosages.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis to include the statin therapy is cerivastatin, fluvastatin, lovastatin, pitavastatin, rosuvastatin, or simvastatin at a dose from 40 mg dose equivalent to atorvastatin to 120 mg dose equivalent to atorvastatin daily as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per claim 10, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis may not explicitly teach wherein the clinical trial endpoint is a primary or registration endpoint or a secondary or exploratory endpoint.
P. Lewis teaches a method wherein the clinical trial endpoint is a primary or registration endpoint or a secondary or exploratory endpoint (See Paragraph [0196]: The analysis of the primary and secondary endpoints are conducted when all subjects have been completed 12, 18 and 24 months, which the Examiner is interpreting to encompass the clinical trial endpoint is a primary endpoint.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the clinical trial endpoint is a primary or registration endpoint or a secondary or exploratory endpoint as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
As per claim 11, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis further teaches a method wherein the clinical trial endpoint is used to provide an early indication of efficacy at an interim period during the clinical trial (See Paragraph [0123]: A process is described to repeat methods to access the efficacy of therapy and the process is repeated until the subject's CDT or disease specific temperature is 98.6 or close, which the Examiner is interpreting to encompass the claimed portion as the ability to repeat to find the efficacy of a therapy to encompass an early indication of efficacy at an interim period during the clinical trial.).
As per claim 12, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis further teaches wherein the action is a. determining or having determined an early indication of efficacy at an interim period during the clinical trial (See Paragraph [0123]: A process is described to repeat methods to access the efficacy of therapy and the process is repeated until the subject's CDT or disease specific temperature is 98.6 or close, which the Examiner is interpreting to encompass the claimed portion as the ability to repeat to find the efficacy of a therapy to encompass an early indication of efficacy at an interim period during the clinical trial.).; b. making or having made a decision on continuing the clinical trial; c. terminating or having terminated the clinical trial; d. adding or having added additional subjects to the clinical trial; e. changing or having changed a parameter of the clinical trial; or f. a combination of the foregoing.
As per independent claim 24, Lewis discloses a method for identifying an early indication of a response to a statin therapy in a subject in a clinical trial of the statin therapy for treatment of age-related macular degeneration (AMD), the method comprising the steps of: b. administering or having administered the statin therapy to the subject (See Paragraph [0170]: Non-HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving statin therapy, which the Examiner is interpreting the biomarkers used as predictors to encompass the claimed portion.); c. measuring or having measured one or more functional biomarkers in the subject, […] (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.); d. determining or having determined a baseline value for the subject from the one or more measurements of step c (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting the baseline value for the disease-specific temperature to encompass the claimed portion.); e. measuring or having measured the one or more functional biomarkers in the subject at one or more later time points (See Paragraph [0146]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, which the Examiner is interpreting to encompass the claimed portion.); f. determining or having determined a corresponding subsequent value from the one or more measurements of step e (See Paragraphs [0146]-[0148]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, eyes provide for measurement of the health and changes to the health of the nervous tissue, vascular tissue, and stem cells, and biological markers is provided to determine appropriate therapies and monitor subjects that are undergoing therapies for chronic disease, which the Examiner is interpreting the multiple times of taking measurements and when specified to a certain patient to encompass the claimed portion.); and g. identifying the early indication of a response to the statin therapy in the subject if a comparison of the subsequent value to the baseline value or an earlier subsequent value satisfies an early indication criteria (See Paragraphs [0123]-[0124]: A process is described to repeat methods to access the efficacy of therapy and the process is repeated until the subject's CDT or disease specific temperature is 98.6 or close, and a series of biological tests to be obtained for specific biomarkers, the results of which are used to determine an amount of CDT, in degrees Fahrenheit or degrees Celsius, that each test contributes to the calculation of a human's overall CDT, and the CDT is a scale of risk for current or future chronic disease morbidity or mortality, with a focus on a statistical increase in mortality as an endpoint when available, which the Examiner is interpreting the mortality as an endpoint and the determined amount of CDT to encompass the claimed portion as the CDT is related to the baseline CDT of 98.6.).
While Lewis teaches the method as described above, Lewis may not explicitly teach a. optionally identifying the subject or having the subject identified as having AMD.
P. Lewis teaches a method for a. optionally identifying the subject or having the subject identified as having AMD (See Paragraph [0081]: Patients are identified if they have a diagnosis of non-exudative or exudative AMD, which the Examiner is interpreting identifying diagnosed AMD patients to encompass the claimed portion when combined with Lewis' teachings of a variety of tests for subjects.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include optionally identifying the plurality of subjects or having the plurality of subjects identified as having AMD as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
While Lewis/P. Lewis teaches the method as described above, Lewis/P. Lewis may not explicitly teach […] wherein the functional biomarker is a visual function other than normal luminance visual acuity.
 Omoigui teaches a method […] wherein the functional biomarker is a visual function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD  status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of the various biomarkers, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per independent claim 34, Lewis teaches a method for selecting or identifying a subject for participation in or exclusion from a clinical trial of a statin therapy for treatment of age-related macular degeneration (AMD), the method comprising the steps of: b. measuring or having measured one or more functional biomarkers in the subject, […] (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.); c. determining or having determined a subject value for the subject from the one or more measurements of step b (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting the baseline value for the disease­ specific temperature to encompass the claimed portion.); d. comparing the subject value to a corresponding reference range (See Paragraphs [0472]-[0475]: Reference ranges are disclosed that are utilized in a subject's chronic disease temperature, which the Examiner is interpreting the utilization of reference ranges in the calculation of the patient's CDT to encompass the claimed portion as the patient's values are compared to reference ranges for the CDT); e. selecting or identifying the subject for participation if the subject value is within the corresponding reference range, or selecting or identifying the subject for exclusion if the subject value is outside the corresponding reference range (See Paragraphs [0123]-[0124]: A process is described to repeat methods to access the efficacy of therapy and the process is repeated until the subject's CDT or disease specific temperature is 98.6 or close, and a series of biological tests to be obtained for specific biomarkers, the results of which are used to determine an amount of CDT, in degrees Fahrenheit or degrees Celsius, that each test contributes to the calculation of a human's overall CDT, and the CDT is a scale of risk for current or future chronic disease morbidity or mortality, with a focus on a statistical increase in mortality as an endpoint when available, which the Examiner is interpreting the mortality as an endpoint and the determined amount of CDT to encompass the claimed portion as the CDT is related to the baseline CDT of 98.6.); and f. administering or having administered the statin therapy to the subject selected or identified for participation in step e (See Paragraph [0170]: Non-HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving statin therapy, which the Examiner is interpreting the biomarkers used as predictors to encompass the claimed portion.).
While Lewis teaches the method as described above, Lewis may not explicitly teach a. optionally identifying the subject or having the subject identified as having AMD.
P. Lewis teaches a method for a. optionally identifying the subject or having the subject identified as having AMD (See Paragraph [0081]: Patients are identified if they have a diagnosis of non-exudative or exudative AMD, which the Examiner is interpreting identifying diagnosed AMD patients to encompass the claimed portion when combined with Lewis' teachings of a variety of tests for subjects.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include optionally identifying the plurality of subjects or having the plurality of subjects identified as having AMD as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
While Lewis/P. Lewis teaches the method as described above, Lewis/P. Lewis may not explicitly teach […] wherein the functional biomarker is a visual function other than normal luminance visual acuity.
 Omoigui teaches a method […] wherein the functional biomarker is a visual function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD  status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of the various biomarkers, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per claim 70, Lewis/P. Lewis/Omoigui teaches the method of claims 1 and 11 as described above. Lewis further teaches wherein the early indication of efficacy is established if the comparison of the subsequent value to the baseline value or an earlier subsequent value satisfies an early indication criteria (See Paragraphs [0123]-[0124]: A process is described to repeat methods to access the efficacy of therapy and the process is repeated until the subject's CDT or disease specific temperature is 98.6 or close, and a series of biological tests to be obtained for specific biomarkers, the results of which are used to determine an amount of CDT, in degrees Fahrenheit or degrees Celsius, that each test contributes to the calculation of a human's overall CDT, and the CDT is a scale of risk for current or future chronic disease morbidity or mortality, with a focus on a statistical increase in mortality as an endpoint when available, which the Examiner is interpreting the mortality as an endpoint and the determined amount of CDT to encompass the claimed portion as the CDT is related to the baseline CDT of 98.6, and 98.6 to encompass an early indication criteria.).
As per claim 71, Lewis/P. Lewis/Omoigui teaches the method of claims 1, 11, and 70 as described above. Lewis further teaches wherein the early indication criteria is: a. no change in the subsequent value as compared to the baseline value or an earlier subsequent value; b. an improvement in the subsequent value as compared to the baseline value or an earlier subsequent value (See Paragraphs [0123]-[0124]: A process is described to repeat methods to access the efficacy of therapy and the process is repeated until the subject's CDT or disease specific temperature is 98.6 or close, and a series of biological tests to be obtained for specific biomarkers, the results of which are used to determine an amount of CDT, in degrees Fahrenheit or degrees Celsius, that each test contributes to the calculation of a human's overall CDT, and the CDT is a scale of risk for current or future chronic disease morbidity or mortality, with a focus on a statistical increase in mortality as an endpoint when available, which the Examiner is interpreting the mortality as an endpoint and the determined amount of CDT to encompass the claimed portion as the CDT is related to the baseline CDT of 98.6, and 98.6 to encompass an early indication criteria for the improvement of the subsequent value to move towards 98.6.); or c. a worsening of less than 10% in the subsequent value as compared to the baseline value or an earlier subsequent value.
As per claim 72, Lewis/P. Lewis/Omoigui teaches the method of claims 1, 11, and 70 as described above. Lewis may not explicitly teach wherein the baseline value, the subsequent value and the earlier subsequent value are each a rod intercept time.
P. Lewis teaches a method wherein the baseline value, the subsequent value and the earlier subsequent value are each a rod intercept time (See Paragraph [020I]: The primary efficacy measure, dark adaptation (rod intercept) is analyzed by a comparison of the treatment groups on the change from baseline in rod intercept, by computing the slope of the rod intercept data across visits to yield an annualized rate of change, which the Examiner is interpreting the treatment groups change as a subsequent value and earlier subsequent value as the method is able to record many points.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the baseline value, the subsequent value and the earlier subsequent value are each a rod intercept time as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
As per claim 73, Lewis/P. Lewis/Omoigui teaches the method of claims 1, 11, 70, and 72 as described above. Lewis may not explicitly teach wherein the early indication criteria is: a. no change in the subsequent value as compared to the baseline value or an earlier subsequent value; b. an improvement in the subsequent value as compared to the baseline value or an earlier subsequent value; or c. a worsening of less than 180 seconds in the subsequent value as compared to the baseline value or an earlier subsequent value.
P. Lewis teaches a method wherein the early indication criteria is: a. no change in the subsequent value as compared to the baseline value or an earlier subsequent value; b. an improvement in the subsequent value as compared to the baseline value or an earlier subsequent value (See Paragraph [0201]: The primary efficacy measure, dark adaptation (rod intercept) is analyzed by a comparison of the treatment groups on the change from baseline in rod intercept, by computing the slope of the rod intercept data across visits to yield an annualized rate of change and the dark adaptation testing is performed at baseline, and 6, 12, 18, and 24 months after treatment to identify if there is an improvement or worsening, which the Examiner is interpreting to encompass the claimed portion.); or c. a worsening of less than 180 seconds in the subsequent value as compared to the baseline value or an earlier subsequent value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the early indication criteria is b. an improvement in the subsequent value as compared to the baseline value or an earlier subsequent value as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Patent Pre-Grant Publication No. 2018/0166174) in view of Lewis et al. (U.S. Pre-Grant Patent Publication No. 2013/0331393) in view of Omoigui (U.S. Pre-Grant Patent Publication No. 2006/0275294) in further view of Lichtenauer et al. (U.S. Pre-Grant Patent Publication No. 2017/0325676).
As per claim 5, Lewis/P. Lewis/Omoigui teaches the method of claims 1 and 3-4 as described above. Lewis/P. Lewis/Omoigui may not explicitly teach wherein the rod intercept time is determined using a dark adaptometer under the following conditions: a. a 70% effective bleach and a 50 or 120 eccentricity test location; b. a 76% effective bleach and a 50 or 120 eccentricity test location; c. a 70% effective bleach and a 50 eccentricity test location; d. a 70% effective bleach and a 120 eccentricity test location; e. a 76% effective bleach and a 50 eccentricity test location; or f. a 76% effective bleach and a 120 eccentricity test location.
Lichtenauer teaches a method wherein the rod intercept time is determined using a dark adaptometer under the following conditions: a. a 70% effective bleach and a 50 or 120 eccentricity test location (See Paragraphs [0107]-[0108]: The field of view can be greater than 35, 40, 50 or more than 70 eccentricity the present invention may utilize a bleaching level of 30- 95%, which the Examiner is interpreting to encompass the claimed portion.); b. a 76% effective bleach and a 50 or 120 eccentricity test location; c. a 70% effective bleach and a 50 eccentricity test location; d. a 70% effective bleach and a 120 eccentricity test location; e. a 76% effective bleach and a 50 eccentricity test location; or f. a 76% effective bleach and a 120 eccentricity test location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis/Omoigui to include the rod intercept time is determined using a dark adaptometer under the following conditions: a. a 70% effective bleach and a 50 or 120 eccentricity test location as taught by Lichtenauer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis/Omoigui with Lichtenauer with the motivation of improving methods and apparatuses to quickly and efficiently measure dark-adaptation in a patient (See Background of the Invention of Lichtenauer in Paragraph [0014]).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Patent Pre-Grant Publication No. 2018/0166174) in view of Lewis et al. (U.S. Pre-Grant Patent Publication No. 2013/0331393) in view of Lichtenauer et al. (U.S. Pre-Grant Patent Publication No. 2017/0325676) in further view of Edwards et al. (U.S. Pre-Grant Patent Publication No. 2010/016860).
As per claim 6, Lewis/P. Lewis/Omoigui teaches the method of claims 1 and 3-4, and Lewis/P. Lewis/Omoigui/Lichtenauer teaches the method of claim 5 as described above. Lewis/P. Lewis/Omoigui/Lichtenauer may not explicitly teach wherein the 50 or 120 eccentricity test location are centered on the inferior visual meridian.
Edwards teaches a method wherein the 50 or 120 eccentricity test location are centered on the inferior visual meridian (See Paragraph [0049]: The inferior visual field can be identified as the position for testing of dark adaptation, which the Examiner is interpreting to encompass the claimed portion when combined with Lichtenauer's parameters.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis/Omoigui/Lichtenauer to include the 50 or 120 eccentricity test location are centered on the inferior visual meridian as taught by Edwards as to identify a specific targeted location for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis/Omoigui/Lichtenauer with Edwards with the motivation of improving a method of photobleaching for use with psychophysical tests (See Background of Edwards in Paragraph [0009]).
As per claim 7, Lewis/P. Lewis/Omoigui teaches the method of claims 1 and 3-4, and Lewis/P. Lewis/Omoigui/Lichtenauer teaches the method of claim 5 as described above. Lewis/P. Lewis/Omoigui/Lichtenauer may not explicitly teach wherein a rod intercept criterion sensitivity level is from 5 x 10-2 scotopic cd/m2 to 5 x 10-4 scotopic cd/m2 or is 5 x 10-3 scotopic cd/m2.
Edwards teaches a method wherein a rod intercept criterion sensitivity level is from 5 x 10-2 scotopic cd/m2 to 5 x 10-4 scotopic cd/m2 or is 5 x 10-3 scotopic cd/m2 (See Paragraph [0074]: The rod intercept utilized is the time for scotopic sensitivity to recover to 5 x 10-4 scotopic cd/m2 and the dark adaptation impairment of the age-related maculopathy (ARM) patients was calculated relative to a control group of age-matched adults, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis/Omoigui/Lichtenauer to include a rod intercept criterion sensitivity level is from 5 x 10-2 scotopic cd/m2 to 5 x 10-4 scotopic cd/m2 as taught by Edwards as to identify a specific targeted level for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis/Omoigui/Lichtenauer with Edwards with the motivation of improving a method of photobleaching for use with psychophysical tests (See Background of Edwards in Paragraph [0009]).
Claims 13, 45, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Patent Pre-Grant Publication No. 2018/0166174) in view of Omoigui (U.S. Pre-Grant Patent Publication No. 2006/0275294).
As per independent claim 13, Lewis discloses a method for stratifying a plurality of subjects who have age-related macular degeneration (AMD) and are participating in or may participate in a clinical trial of a statin therapy for treatment of AMD (See Paragraphs [0497]-[0498]: AMD can be utilized as a biomarker and patients with AMD can be grouped together for analysis.), the method comprising the steps of: a. measuring or having measured one or more functional biomarkers in each of the plurality of subjects, […] (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.); b. determining or having determined a subject value for each of the plurality of subjects from the one or more measurements of step a to provide a subject value for each of the plurality subjects (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting the baseline value for the disease-specific temperature to encompass the claimed portion.); c. stratifying the plurality of subjects based on the subject values (See Paragraph [0190]: Subjects can be grouped according to their baseline values and can be used for analysis, which the Examiner is interpreting to encompass stratifying the plurality of subjects based on the subject values); and d. administering or having administered the statin therapy to the plurality of subjects (See Paragraph [0170]: Non-HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving statin therapy, which the Examiner is interpreting the biomarkers used as predictors to encompass the claimed portion.).
While Lewis teaches the method as described above, Lewis may not explicitly teach […] wherein the functional biomarker is a visual function other than normal luminance visual acuity.
 Omoigui teaches a method […] wherein the functional biomarker is a visual function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD  status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of the various biomarkers, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per independent claim 45, Lewis discloses a method for treating a subject suffering from age-related macular degeneration (AMD) with a statin, the method comprising the steps of: a. measuring or having measured one or more functional biomarkers in the subject (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.); b. determining or having determined a baseline value for the subject from the one or more measurements of step a (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting the baseline value for the disease-specific temperature to encompass the claimed portion.); c. administering or continuing to administer a statin treatment to the subject at an initial statin dose (See Paragraph [0170]: Non-HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving statin therapy, which the Examiner is interpreting the biomarkers used as predictors to encompass the claimed portion.); d. measuring or having measured the one or more functional biomarkers in the subject at one or more later time points, […] (See Paragraph [0146]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, which the Examiner is interpreting to encompass the claimed portion.); e. determining or having determined a subsequent value for the subject from the one or more measurements of step d (See Paragraphs [0146]-[0148]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, eyes provide for measurement of the health and changes to the health of the nervous tissue, vascular tissue, and stem cells, and biological markers is provided to determine appropriate therapies and monitor subjects that are undergoing therapies for chronic disease, which the Examiner is interpreting the multiple times of taking measurements and when specified to a certain patient to encompass the claimed portion.); and f. making a treatment decision based on the subsequent value and the baseline value or the subsequent value and an earlier subsequent value (See Paragraph [0124]: A series of biological tests to be obtained for specific biomarkers, the results of which are used to determine an amount of CDT, in degrees Fahrenheit or degrees Celsius, that each test contributes to the calculation of a human's overall CDT, and the CDT is a scale of risk for current or future chronic disease morbidity or mortality, with a focus on a statistical increase in mortality as an endpoint when available, which the Examiner is interpreting the mortality as an endpoint and the determined amount of CDT to encompass the claimed portion as the CDT is related to the baseline CDT of 98.6.), wherein the treatment decision is: i. continuing the statin treatment without change (See Paragraph [0141]: Additional tests for humans with an elevated (above 98.6) CDT can be provided to test for causes and exacerbators/accelerators of the chronic disease, which the Examiner is interpreting additional tests to encompass continuing statin treatment without change and adding tests if need be.); ii. continuing the statin treatment with an increase in the dose of the statin being administered as compared to the initial dose or decrease in the dose of the statin being administered as compared to the initial dose; iii. continuing statin treatment with a different statin either at the same equivalent dose as compared to the initial dose, a higher equivalent dose as compared to the initial dose, or a lower equivalent dose as compared to the initial dose; or iv. discontinuing the statin treatment.
While Lewis teaches the method as described above, Lewis may not explicitly teach […] wherein the functional biomarker is a visual function other than normal luminance visual acuity.
 Omoigui teaches a method […] wherein the functional biomarker is a visual function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD  status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of the various biomarkers, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per independent claim 59, Lewis discloses a method of selecting a subject suffering from age-related macular degeneration (AMD) for treatment with a statin therapy, the method comprising the steps of: a. measuring or having measured one or more functional biomarkers in the subject, […] (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.); b. determining or having determined a subject value for the subject from the one or more measurements of step a (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting the baseline value for the disease-specific temperature to encompass the claimed portion.); c. comparing the subject value to a corresponding reference range (See Paragraphs [0472]-[0475]: Reference ranges are disclosed that are utilized in a subject's chronic disease temperature, which the Examiner is interpreting the utilization of reference ranges in the calculation of the patient's CDT to encompass the claimed portion as the patient's values are compared to reference ranges for the CDT); and e. administering or having administered the statin therapy to the subject selected for treatment in step d (See Paragraph [0170]: Non-HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving statin therapy, which the Examiner is interpreting the biomarkers used as predictors to encompass the claimed portion.).
While Lewis teaches the method as described above, Lewis may not explicitly teach […] wherein the functional biomarker is a visual function other than normal luminance visual acuity.
 Omoigui teaches a method […] wherein the functional biomarker is a visual function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD  status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of the various biomarkers, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).

Response to Arguments
In the Remarks filed on March 17, 2022, the Applicant argues that the newly amended and/or added claims overcome the Claim Objection(s), 35 U.S.C. 101 rejection(s), 35 U.S.C. 102 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner acknowledges that the newly added and amended claims overcome the previous Claim Objection(s) and 35 U.S.C. 102 rejection(s). However, the Examiner does not acknowledge that the newly added and amended claims overcome the newly added Claim Objection(s), 35 U.S.C. 101 rejection(s), and 35 U.S.C. 103 rejection(s). 
The Applicant argues that (1) the present claims clearly recite administering a specific or particular therapy to subjects having a specific disease. Indeed, the claims recite administering a statin therapy to subjects with AMD. As explained hereinbelow with regard to the prior art rejections, the Examiner has even failed to cite a reference which discloses the use of stain therapy for the treatment of AMD. Applicant submits that the present claims satisfy the requirements set forth in MPEP 2106.04(d) (2) as they require a particular treatment (statin therapy) for a specific disease or medical condition (AMD).  Indeed, the recited therapy in the instant claims is clearly more particular than the "suitable medication" hypothetical of MPEP 2106.04(d) (2), which was deemed to be too generic. Example 43 is used to argue that administering "a non­ steroidal agent capable of treating" a patient with a particular condition, is a sufficiently particular therapy to satisfy the requirements of 35 U.S.C. §101 and that the present claims recite administering a particular therapy (statin therapy) to subjects having a particular disease (AMD). Thus, as with Example 43 of the October 2019 Update, it is without question that the present claims recite a "particular treatment or prophylaxis" that is meaningfully related to that identified condition; (2) Lewis clearly fails to teach or suggest the use of visual function biomarkers in the context of statin therapy to treat AMD. Indeed, Lewis completely fails to teach or even suggest the use of any visual functional biomarker for any disease. Lewis is directed to evaluating and treating patients with chronic diseases. Significantly, Lewis provides a long, laundry list of over 100 examples of chronic diseases, but does not include any eye diseases and does not include AMD (see paragraphs [0128] through [0140]).  To the contrary, Lewis only teaches that AMD is an example of a biomarker to be used in evaluating and treating patients with other chronic diseases, not as a chronic disease to be evaluated and treated itself; (3) 	Lewis fails to teach or suggest the administration of a statin therapy in the context of AMD. Indeed, Lewis only discloses statin therapy in the context of the use of C-reactive protein (CRP) as a substance biomarker to evaluate statin therapy for the treatment of acute coronary syndrome (ASC) and as a CRP lowering agent; (4) Lewis teaches against using a biomarker for evaluating a chronic disease. Indeed, Lewis discloses the use of one or more biomarkers in combination with interviewing the patient, acquiring the patient's vital signs, and having the patient complete an extensive health questionnaire; and (5) the present application teaches that "the clinical trial endpoints traditionally used to establish efficacy for ophthalmic indications - such as visual acuity and disease progression - are relatively insensitive biomarkers for AMD" (page 18, lines 10-11; emphasis added). As such, traditional clinical trials using normal luminance visual acuity as an end point "require large numbers of study participants or long study durations, often making them cost prohibitive" (page 18, lines 11-13). The present inventors have discovered that other visual function biomarkers such as dark adaptation, low luminance visual acuity, low luminance deficit, contrast sensitivity, or scotopic sensitivity provide "greater sensitivity to AMD pathology" and a superior and more efficient means for studying the effects of statin therapy.
In response to argument (1), the Examiner does not acknowledge that the newly amended claimed portions would overcome the 35 U.S.C. 101 rejection(s). The present claims recite administering a therapy to subjects having a disease and reciting a process that a human can execute by following rules or instructions does not overcome the 35 U.S.C. 101 rejection(s). The broadest reasonable interpretation of “administered or having administered” encompasses providing an instruction to another party or to the subject to administer the therapy, which does not substantially integrate the judicial exception into a practical application. The recited claims are not similar to Example 43 as the Applicant’s recited claims do not identify boundaries and has made one functional biomarker ineligible, whereas that allows for a level of generality to the group of biomarkers that can be utilized for visual function. The limitation of “Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2)” does not apply to the Applicant’s recited claims as the “administered or having administered” step is not effecting a particular treatment for a disease or medical condition, as the recitation is only providing an instruction to another party or to the subject to administer the therapy. Additionally, the administering of the statin therapy in claims 1, 13, 24, and 45 has an insignificant relationship to the abstract idea as the administering step has no relation to the rest of the steps in the claims. The recitation of “administering” does not integrate the judicial exception into an abstract idea if the step is not meaningfully modifying the treatment process that is recited. The 35 U.S.C. 101 rejection(s) stand.
In response to argument (2), the Examiner does not acknowledge that the newly amended claimed portions would overcome the 35 U.S.C. 103 rejection(s). Lewis in combination with P. Lewis and Omoigui teaches the functional biomarker is a visual function other than normal luminance visual acuity as disclosed in Paragraph [0167] teaches the cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD  status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of the various biomarkers. The 35 U.S.C. 103 rejection(s) stand. 
In response to argument (3), the Examiner does not acknowledge that the newly amended claimed portions would overcome the 35 U.S.C. 103 rejection(s). The Applicant’s claims are recited at a level of generality when the claims recite “administering or having administered the statin therapy to the plurality of subjects” as the Applicant’s claims does not meaningfully limit the claims and that Lewis when combined with P. Lewis/Omoigui does teach the administration of a statin therapy in the context of AMD as rejected above and disclosed in Paragraph [0170] that discloses that non-HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving statin therapy. The 35 U.S.C. 103 rejection(s) stand.
 In response to argument (4), the Examiner does not acknowledge that the newly amended claimed portions would overcome the 35 U.S.C. 103 rejection(s). Lewis’ disclosure of additional capabilities of utilizing one or more biomarkers in combination with interviewing the patient, acquiring the patient's vital signs, and having the patient complete an extensive health questionnaire do not teach away from using a biomarker for evaluating a chronic disease. Lewis’ additional capabilities do not disqualify Lewis from encompassing the Applicant’s claims. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (5), the Examiner does not acknowledge that the newly amended claimed portions would overcome the 35 U.S.C. 103 rejection(s). The Examiner maintains that P. Lewis’ disclosure in Paragraph [0201] that the primary efficacy measure, dark adaptation (rod intercept) is analyzed by a comparison of the treatment groups on the change from baseline in rod intercept, by computing the slope of the rod intercept data across visits to yield an annualized rate of change. The Applicant’s claims do not establish meaningful limitations that would overcome the current combination of limitations that are used for the 35 U.S.C. 103 rejection(s). The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGrath et al. (U.S. Pre-Grant Patent Publication No. 2012/0134929), describes a method of modulating macrophage accumulation or activation comprising administering to a subject in need thereof an effective amount of an oxidative agent or an immunosuppressive agent, Sabbadini (U.S. Patent Publication No. 7,901,682), describes methods and compositions are disclosed that are useful for the prevention and/or treatment of cancer, angiogenesis, and inflammation, and Farnoodian ("Endogenous Inhibitors of Angiogenesis, TSPl and PEDF, as Potential Targets for Treatment of Exudative AMD"), describes safe and effective new treatments for AMD with an interest on pigment epithelium derived factor (PEDF) and thrombospondin-1 (TSPl).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626